IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                             September 2019 Term

                               _______________
                                                                    FILED
                                 No. 19-0436                   November 20, 2019
                                                                    released at 3:00 p.m.
                               _______________                  EDYTHE NASH GAISER, CLERK
                                                                SUPREME COURT OF APPEALS
                                                                     OF WEST VIRGINIA


                              TRULARGO, LLC,
                                 Petitioner

                                      V.

       PUBLIC SERVICE COMMISSION OF WEST VIRGINIA; AND
        ALLIED WASTE SERVICES OF NORTH AMERICA, LLC,
     DOING BUSINESS AS REPUBLIC SERVICES OF WEST VIRGINIA,
                           Respondents

              _____________________________________________

            Appeal from Public Service Commission of West Virginia
                          Case No. 18-1130-MC-FC

                               AFFIRMED
              _____________________________________________

                         Submitted: November 5, 2019
                           Filed: November 20, 2019


John F. Gianola                            Jessica M. Lane
James A. Gianola                           General Counsel
Gianola, Barnum, Bechtel & Jecklin L.C.    J. Joseph Watkins
Morgantown, West Virginia                  Public Service Commission
Attorneys for the Petitioner               of West Virginia
                                           Charleston, West Virginia
                                           Attorneys for the Respondent,
                                         Public Service Commission
                                         of West Virginia

                                         Samuel F. Hanna
                                         Charleston, West Virginia
                                         Attorney for the Respondent,
                                         Republic Services of West Virginia


JUSTICE JENKINS delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT



             1. “‘“The principle is well established by the decisions of this Court that an

order of the public service commission based upon its finding of facts will not be

disturbed unless such finding is contrary to the evidence, or is without evidence to

support it, or is arbitrary, or results from a misapplication of legal principles.” United

Fuel Gas Company v. Public Service Commission, 143 W. Va. 33[, 99 S.E.2d 1 (1957)].’

Syl. Pt. 5, Boggs v. Pub. Serv. Comm’n, 154 W. Va. 146, 174 S.E.2d 331 (1970).”

Syllabus point 1, Sierra Club v. Public Service Commission of West Virginia, 241 W. Va.
600, 827 S.E.2d 224 (2019).


             2. “The primary object in construing a statute is to ascertain and give effect

to the intent of the Legislature.”      Syllabus point 1, Smith v. State Workmen’s

Compensation Commissioner, 159 W. Va. 108, 219 S.E.2d 361 (1975).



             3. “Where the language of a statute is free from ambiguity, its plain

meaning is to be accepted and applied without resort to interpretation.” Syllabus point 2,

Crockett v. Andrews, 153 W. Va. 714, 172 S.E.2d 384 (1970).




                                            i
Jenkins, Justice:

              The petitioner herein, Trulargo, LLC (“Trulargo”), appeals from the April

5, 2019 order of the Public Service Commission of West Virginia (“PSC”). By that

order, the PSC found that Trulargo had been unlawfully operating as a common carrier

by motor vehicle and required it to cease such activities. On appeal to this Court,

Trulargo argues that the PSC erred by determining it to be a common carrier and further

improperly regulated its roll-off container rental business and the costs it charges for such

service. Both the PSC and the additional respondent herein, Allied Waste Services of

North America, LLC, doing business as Republic Services of West Virginia

(“Republic”), respond that the PSC order was correctly decided and should be affirmed.

Upon a review of the parties’ arguments and briefs, the appendix record, and the pertinent

authorities, we conclude that the PSC did not err by ruling that Trulargo was operating as

a common carrier by motor vehicle and requiring it to cease such operations until it

obtains a permit therefore. Accordingly, we affirm the PSC’s April 5, 2019 order.



                                             I.

                       FACTS AND PROCEDURAL HISTORY

              This case originated when Republic filed a complaint with the PSC alleging

that Trulargo was collecting and hauling waste as a common carrier by motor vehicle

without possessing a certificate of convenience and necessity from the PSC allowing it to

do so. Trulargo is primarily in the business of residential real estate construction and

represents that, when it was unable to procure a roll-off container to use for waste


                                              1
generated at its construction jobsites, it purchased its own container. Thereafter, Trulargo

indicates that it received inquiries from members of the public regarding the rental of its

container, and, as a result, Trulargo purchased several additional roll-off containers to

rent to customers. Trulargo further advertised the availability of these containers for rent

on the side of the containers, themselves, and on its website.



              As part of its standard rental agreement, Trulargo delivered an empty roll-

off container to the customer renting it and left the container at the customer’s site during

the rental period, which was generally one week. At the end of the rental period,

Trulargo picked up the container and hauled the customer’s contents left therein to a

waste disposal site. The rental fee that Trulargo charged its customers was the same price

regardless of whether the container was empty or full when Trulargo picked it up.

Moreover, the set rental price did not change regardless of the distance Trulargo was

required to travel to deliver the rented roll-off container to and retrieve it from a

customer.



              Following an investigation and a hearing, the PSC adopted the

recommended decision of the ALJ, entered February 4, 2019, and issued a Commission

Order on April 5, 2019. By that order, the PSC determined that Trulargo is operating as a

common carrier by motor vehicle when it rents its containers to customers and hauls

away the contents thereof at the end of the rental period when it picks up its roll-off

containers.   As such, the PSC required “Trulargo, LLC, to cease and desist from


                                              2
operating as a common carrier providing solid waste service within West Virginia until it

obtains proper authority from the Commission.”1 From this decision, Trulargo appeals to

this Court.



                                             II.

                               STANDARD OF REVIEW

              The case sub judice is before this Court on appeal from an order entered by

the PSC. With respect to this Court’s review of such decisions, we previously have held:

                    “‘The principle is well established by the decisions of
              this Court that an order of the public service commission
              based upon its finding of facts will not be disturbed unless
              such finding is contrary to the evidence, or is without
              evidence to support it, or is arbitrary, or results from a

              1
                Following Republic’s complaint to the PSC and the commencement of the
underlying proceedings, Trulargo filed an application for a certificate of convenience and
necessity to enable it to continue renting its roll-off containers to customers as it had been
doing, although it repeatedly has denied that it is required to hold such a certificate to
continue these activities. The appendix record contains a copy of the ALJ’s March 29,
2019 recommended decision suggesting that such a certificate be denied insofar as other
certificate holders adequately provide waste collection services in the designated area, i.e.
Monongalia County (during the certificate proceedings, Trulargo withdrew its request
that the certificate also allow it to operate in Marion, Harrison, Preston, and Taylor
Counties when certificate holders in those counties protested). However, exceptions
were taken to that recommended decision, and it does not appear that the PSC’s final
order as to Trulargo’s certificate application has been included in the appendix record.
See generally Syl. pt. 2, Charleston Transit Co. v. Pub. Serv. Comm’n, 142 W. Va. 750,
98 S.E.2d 437 (1957) (“‘Where under subsection (a), section 5, article 2, chapter 86, Acts
of the Legislature, 1939, a certificate of convenience and necessity is granted a common
carrier, to operate over a designated route or routes, regular or irregular, no additional
certificate may be granted covering such route or routes, unless the service furnished
under the first certificate is found, by the Public Service Commission, to be inadequate or
insufficient, and the holder of such certificate first given an opportunity to remedy such
service within a reasonable time after such finding.’ Pt. 2, Syllabus, McKee v. Public
Service Commission, 124 W. Va. 10[, 18 S.E.2d 577 (1942)].”).

                                              3
             misapplication of legal principles.’     United Fuel Gas
             Company v. Public Service Commission, 143 W. Va. 33[, 99
S.E.2d 1 (1957)].” Syl. Pt. 5, Boggs v. Pub. Serv. Comm’n,
             154 W. Va. 146, 174 S.E.2d 331 (1970).

Syl. pt. 1, Sierra Club v. Pub. Serv. Comm’n of W. Va., 241 W. Va. 600, 827 S.E.2d 224

(2019).



             We further have expounded on the scope of our review as follows:

                    “The detailed standard for our review of an order of
             the Public Service Commission contained in Syllabus Point 2
             of Monongahela Power Co. v. Public Service Commission[ of
             West Virginia], 166 W. Va. 423, 276 S.E.2d 179 (1981), may
             be summarized as follows: (1) whether the Commission
             exceeded its statutory jurisdiction and powers; (2) whether
             there is adequate evidence to support the Commission’s
             findings; and, (3) whether the substantive result of the
             Commission’s order is proper.” Syl. Pt. 1, Cent. W. Va.
             Refuse, Inc. v. Pub. Serv. Comm’n of W. Va., 190 W. Va. 416,
             438 S.E.2d 596 (1993).

Syl. pt. 2, Sierra Club, 241 W. Va. 600, 827 S.E.2d 224. See Syl. pt. 2, Monongahela

Power Co. v. Pub. Serv. Comm’n of W. Va., 166 W. Va. 423, 276 S.E.2d 179 (“In

reviewing a Public Service Commission order, we will first determine whether the

Commission’s order, viewed in light of the relevant facts and of the Commission’s broad

regulatory duties, abused or exceeded its authority. We will examine the manner in

which the Commission has employed the methods of regulation which it has itself

selected, and must decide whether each of the order’s essential elements is supported by

substantial evidence. Finally, we will determine whether the order may reasonably be

expected to maintain financial integrity, attract necessary capital, and fairly compensate



                                            4
investors for the risks they have assumed, and yet provide appropriate protection to the

relevant public interests, both existing and foreseeable. The court’s responsibility is not

to supplant the Commission’s balance of these interests with one more nearly to its

liking, but instead to assure itself that the Commission has given reasoned consideration

to each of the pertinent factors.”). But see Syl. pt. 2, Cox v. Pub. Serv. Comm’n of

W. Va., 188 W. Va. 736, 426 S.E.2d 528 (1992) (per curiam) (“‘“A final order of the

Public Service Commission, based upon findings not supported by evidence, or based

upon a mistake of law, will be reversed and set aside by this Court upon review.” Point

3, Syllabus, Atlantic Greyhound Corporation v. Public Service Commission of West

Virginia, 132 W. Va. 650[, 54 S.E.2d 169 (1949)].’ Syl., United Fuel Gas Co. v. Public

Service Commission, 143 W. Va. 33, 99 S.E.2d 1 (1957).”). Mindful of this standard, we

proceed to consider the assigned errors.



                                              III.

                                      DISCUSSION

              Trulargo assigns three errors to the PSC’s order. First, Trulargo contends

that the PSC improperly determined it to be a common carrier by motor vehicle. Next,

Trulargo argues that the PSC does not have the authority to regulate its roll-off container

rental business. Finally, Trulargo challenges the PSC’s ability to regulate the costs

embedded in the rental fees Trulargo charges when it rents its roll-off containers. We

will consider each of these alleged errors.




                                               5
              In its first assignment of error, Trulargo denies that it comes within the

definition of a common carrier by motor vehicle or that it requires a certificate of

convenience and necessity to continue its rental operations. In this regard, Trulargo

states that its primary business is container rental, not waste collection, such that it is not

illegally hauling trash.    Rather, Trulargo asserts that it merely is renting its own

containers, collecting its own containers, and emptying its own containers so that they

will be ready the next time it needs to use them; such activities, Trulargo argues, are not

regulated by the PSC. Moreover, Trulargo contends that it is not in the waste collection

business as it does not charge a separate fee for waste collection or removal, hauling, or

the amount of waste a customer deposits in its container; rather, Trulargo represents that

it charges its rental customers a single rental fee that includes the pickup of the container

at the end of the rental period and the disposal of the container’s contents. Finally,

Trulargo avers that because the containers it is renting, delivering, and collecting are its

own property, it is more akin to a private carrier for which activities PSC approval is not

needed. Both the PSC and Republic refute this argument and assert that Trulargo’s

actions place it squarely within the definition of a common carrier by motor vehicle; as

such, they argue that Trulargo is required to obtain a certificate of convenience and

necessity to continue operating in this capacity.



              The pivotal issue in this case is whether Trulargo’s operations constitute

those of a “common carrier by motor vehicle,” as found by the PSC and as argued by




                                               6
Republic, or those of a “private commercial carrier,” as propounded by Trulargo.

West Virginia Code § 24A-1-2 (LexisNexis 2018) defines these terms as follows:

                    “Common carrier by motor vehicle” means any person
             who undertakes, whether directly or by lease or any other
             arrangement, to transport passengers or property, or any class
             or classes of property, for the general public over the
             highways of this State by motor vehicles for hire, whether
             over regular or irregular routes, including such motor vehicle
             operations of carriers by rail, water or air and of express or
             forwarding agencies, and leased or rented motor vehicles,
             with or without drivers[.]

                    ....

                     “Private commercial carrier” means and includes any
             person who undertakes, whether directly or by lease or other
             arrangement, to transport property, including hazardous
             materials as defined in rules and regulations promulgated by
             the commission, for himself over the public highways of this
             state, in interstate or intrastate commerce, for any commercial
             purpose, by motor vehicle with a gross vehicle weight rating
             of ten thousand one pounds or more, by motor vehicle
             designed to transport more than fifteen passengers, including
             the driver; or by any motor vehicle used to transport
             hazardous materials in a quantity requiring placarding under
             federal hazardous material regulations as adopted by the
             commission[.]

W. Va. Code §§ 24A-1-2(2), (13).2 The importance of these definitions is the distinct

difference between a common carrier by motor vehicle and a private commercial carrier:


             2
               Also defined by West Virginia Code § 24A-1-2 (LexisNexis 2018) is the
term “contract carrier by motor vehicle.” See W. Va. Code § 24A-1-2(3) (“‘Contract
carrier by motor vehicle’ means any person not included in subdivision (2) of this
section, who under special and individual contracts or agreements, and whether directly
or by lease or any other arrangement, transports passengers or property over the highways
in this State by motor vehicles for hire[.]”). The parties do not contend that Trulargo’s
activities render it a contract carrier. Neither do the parties suggest that any of the

                                            7
common carriers by motor vehicle are subject to regulation by the PSC, while private

commercial carriers are not.      See W. Va. Code § 24A-2-3 (LexisNexis 2018) (“The

commission is vested with power and authority to supervise and regulate all common

carriers by motor vehicle . . . .” (emphasis added)). As part of such regulation, “[i]t shall

be unlawful for any common carrier by motor vehicle to operate within this State without

first having obtained from the commission a certificate of convenience and necessity.”

W. Va. Code § 24A-2-5(a) (LexisNexis 2018). It is undisputed that Trulargo does not

possess a certificate of convenience and necessity to conduct the activities that are at

issue herein.



                Given that our decision of this case turns upon the application of statutory

definitions to the facts before us, the rules of statutory construction are instructive to our

analysis. “The primary object in construing a statute is to ascertain and give effect to the

intent of the Legislature.” Syl. pt. 1, Smith v. State Workmen’s Comp. Comm’r, 159
W. Va. 108, 219 S.E.2d 361 (1975). Where the legislative intent is evident and the

statutory language is clear, we need only apply the statutory language as written without

further interpretation. In other words, “[w]here the language of a statute is free from

ambiguity, its plain meaning is to be accepted and applied without resort to

interpretation.” Syl. pt. 2, Crockett v. Andrews, 153 W. Va. 714, 172 S.E.2d 384 (1970).


exemptions from the motor carrier regulation requirements apply in this case. See
generally W. Va. Code § 24A-1-3 (LexisNexis Supp. 2019) (listing types of motor
vehicles exempted from regulatory requirements).


                                              8
Accord Syl. pt. 1, Dunlap v. State Comp. Dir., 149 W. Va. 266, 140 S.E.2d 448 (1965)

(“Where the language of a statute is plain and unambiguous, there is no basis for

application of rules of statutory construction; but courts must apply the statute according

to the legislative intent plainly expressed therein.”); Syl. pt. 2, State v. Epperly, 135
W. Va. 877, 65 S.E.2d 488 (1951) (“A statutory provision which is clear and

unambiguous and plainly expresses the legislative intent will not be interpreted by the

courts but will be given full force and effect.”).



              In enacting the referenced statutory definitions, the Legislature has

expressly stated its intention for doing so in the introductory section of this chapter of the

West Virginia Code:

                      It is hereby declared to be the purpose and policy of
              the Legislature in enacting this chapter to confer upon the
              Public Service Commission of West Virginia, in addition to
              all other powers conferred and duties imposed upon it by law,
              the power, authority and duty to supervise and regulate the
              transportation of persons and property for hire by motor
              vehicles upon or over the public highways of this State so as
              to: (a) Protect the safety and welfare of the traveling and
              shipping public in their use of transportation agencies by
              motor vehicle; (b) preserve, foster and regulate transportation
              and permit the coordination of transportation facilities; (c)
              provide the traveling and shipping public transportation
              agencies rendering stabilized service at just and reasonable
              rates. This chapter shall apply to persons and motor vehicles
              engaged in interstate commerce and to private commercial
              carriers by motor vehicle as defined in section two [§ 24A-1-
              2] of this article, to the extent permitted by the constitution
              and laws of the United States.




                                               9
W. Va. Code § 24A-1-1 (LexisNexis 2018). The Legislature’s intent in adopting the

corresponding language regulating common carriers also is clear: “All common carriers

by motor vehicle are hereby declared to be affected with a public interest and subject to

the laws of this State now in force or that hereafter may be enacted pertaining to public

utilities and common carriers as far as applicable, and not in conflict herewith.” W. Va.

Code § 24A-2-1 (LexisNexis 2018).       Moreover, we previously have considered this

definitional language and found it to plainly mean what it says. See generally Cox v.

Pub. Serv. Comm’n of W. Va., 188 W. Va. 736, 426 S.E.2d 528 (common carrier by

motor vehicle); Gambino v. Jackson, 150 W. Va. 305, 145 S.E.2d 124 (1965) (private

carrier).



             During the underlying administrative proceedings, the ALJ detailed the

evidence presented by the parties and the reasoning for its recommended decision finding

that Trulargo’s actions are those of a common carrier:

                    Mr. Goff, Trulargo’s owner, admits to leasing roll-off
             containers to customers in West Virginia and, at the end of
             the lease period, picking up the waste laden containers and
             disposing of the waste at the Complainant’s [Republic’s]
             transfer station in Morgantown. West Virginia Code §24A-1-
             2(2) provides, to wit: a “common carrier by motor vehicle”
             means any person who undertakes, whether directly or by
             lease or any other arrangement, to transport passengers or
             property, or any class or classes of property, for the general
             public over the highways of this state by motor vehicles for
             hire, whether over regular or irregular routes, including such
             motor vehicle operations of carriers by rail, water or air and
             of express or forwarding agencies, and leased or rented motor
             vehicles, with or without drivers. Thus, by Mr. Goff’s own



                                            10
testimony, Trulargo is operating as a common carrier by
motor vehicle.

        Notwithstanding Mr. Goff’s own words, Trulargo
attempts to argue it “is in the dumpster rental business, not
the waste hauling business.” That is clearly not the complete
truth. The fact that a disposal fee is imbedded in the lease
agreement, regardless of whether it is a poundage fee or
mileage fee, is quite telling that the Defendant [Trulargo] is
engaged in more than just the “dumpster rental business.”
Trulargo’s customers want solid waste transported away from
their location. They “rent” the dumpsters in order to get the
solid waste transported away.

        The Defendant [Trulargo] also argues that “[t]here is
no evidence Trulargo transports passengers or property for
the general public” therefore, Trulargo is a “private carrier”
and not a “common carrier.” Nothing could be further from
the truth. Indeed, while Mr. Goff indicated that, “If
somebody called Trulargo and said, I have a dumpster that I
did not rent from you and I would like it emptied,” Trulargo
would not do so, that does not mean Trulargo is a “private
carrier.” The evidence shows Trulargo leases roll-off
containers to members of the public, transports such
containers to the customers, does not permit others to haul the
waste deposited in its containers, hauls the waste to a local
transfer station, and charges a fee for hauling and disposing of
the waste deposited in its containers. Based on such
evidence, Trulargo is engaged in common carrier activity as
that term is defined in West Virginia[ Code] §24A-1-2(2).
(Marshall Cox v. Public Service Commission, 188 W. Va.
736, 426 S.E.2d 528, 1992 WV LEXIS 268 (1992)[ (per
curiam)]).      The Defendant’s [Trulargo’s] argument is
meritless.

       Finally, West Virginia Code §24A-2-5 provides that
all common carriers in this state must obtain Commission
authority in the form of a certificate of convenience and
necessity to provide trash, rubbish and garbage service. The
evidence shows the Defendant [Trulargo] does not have any
authority from the Commission whatsoever to provide
common carrier service within West Virginia. Accordingly,
the Defendant [Trulargo] should be ordered to immediately


                               11
             cease and desist from operating without proper authority from
             the Commission.

The ALJ then summarized its conclusions of law as follows:

                    By leasing roll-off containers to members of the
             public, transporting such containers to the customers,
             prohibiting others from hauling the waste deposited in its
             containers, hauling the waste to a local transfer station, and
             charging a fee for hauling and disposing of the waste
             deposited in its containers, the Defendant [Trulargo] is
             engaged in common carrier activity which makes its
             operation subject to Commission jurisdiction.

                     W.Va. Code §24A-2-5 requires the Defendant
             [Trulargo] to obtain Commission authority in the form of a
             certificate of convenience and necessity to transport trash,
             rubbish and garbage on an intrastate basis in West Virginia.

Upon Trulargo’s exceptions to the ALJ’s recommended decision, the PSC similarly

found that “[c]ustomers pay money for Trulargo to deliver a container that is used to

store solid waste and then remove the container and dispose of any trash that is in it.”

(Citations omitted). We agree with the ALJ’s reasoning and the PSC’s adoption of the

same.



             The key difference between a common carrier and a private carrier is the

owner of the property being transported. See W. Va. Code §§ 24A-1-2(2), (13). Here, it

is undisputed that the contents that are in the roll-off containers when Trulargo picks up

its rented containers from a customer are contents that were deposited into the container

by the customer, not by Trulargo, itself. As such, Trulargo, by picking up its rented

containers and transporting the contents to a waste disposal site, is squarely within the



                                            12
definition of a “common carrier by motor vehicle” insofar as it “transport[s] . . . [such]

property . . . by motor vehicles for hire” as evidenced by its rental agreement with its

customers. Although Trulargo argues that it is a private carrier because it owns the roll-

off containers it rents, this contention misses the true determinative fact: the essential

problem is not with the roll-off containers, themselves, but, rather, with the contents

deposited in such containers by Trulargo’s rental customers and Trulargo’s disposal of

such contents as part of its rental agreement. To the extent that the containers’ contents

are those of Trulargo’s customers, it is extremely difficult to believe that they could be

considered Trulargo’s private property when Trulargo delivers an empty container to its

customers and retrieves it at the end of the rental period after a customer has deposited

his/her items in it.3 Thus, we agree with the rationale of the PSC and its ALJ in

concluding that Trulargo’s operations constitute those of a common carrier by motor


              3
                Counsel for Trulargo also advanced the argument that any items remaining
in Trulargo’s roll-off containers at the end of the rental period when Trulargo arrived to
retrieve its containers was neither the property of others, i.e., its customers, or the private
property of Trulargo, itself. Rather, counsel suggested that such property falls within a
third classification, namely that of abandoned property. It does not appear that this theory
was presented to either the ALJ or the PSC to consider during the underlying
proceedings. As such, we cannot now consider this novel argument at this late juncture.
See Whitlow v. Bd. of Educ. of Kanawha Cty., 190 W. Va. 223, 226, 438 S.E.2d 15, 18
(1993) (“Our general rule . . . is that, when nonjurisdictional questions have not been
decided at the trial court level and are then first raised before this Court, they will not be
considered on appeal. . . . The rationale behind this rule is that when an issue has not
been raised below, the facts underlying that issue will not have been developed in such a
way so that a disposition can be made on appeal. Moreover, we consider the element of
fairness. When a case has proceeded to its ultimate resolution below, it is manifestly
unfair for a party to raise new issues on appeal. Finally, there is also a need to have the
issue refined, developed, and adjudicated by the trial court, so that we may have the
benefit of its wisdom.” (internal citations omitted)).


                                               13
vehicle such that it is required to obtain a certificate of convenience and necessity to

continue its activities and conclude that the PSC did not err by requiring Trulargo to

cease and desist such activities until it has obtained the requisite certification.



              Trulargo additionally argues that the PSC erred by requiring it to cease its

rental operations because the PSC neither has the authority to regulate its roll-off

container rental business or the manner in which it charges its customers for this service.

We find both of these contentions to be without merit. As explained in the foregoing

analysis, Trulargo misses the mark on these points. The rental business, itself, was not

the focus of Republic’s complaint or the PSC’s inquiry with regard thereto.                The

gravamen of Republic’s grievance was Trulargo’s hauling of items to waste disposal sites

that had been deposited in Trulargo’s rented containers by its rental customers and, more

specifically, conducting this hauling without certification from the PSC. In doing so,

Trulargo’s roll-off container rental and retrieval activities are squarely within the

definition of a common carrier by motor vehicle such that Trulargo is required to obtain

the PSC’s approval before engaging in, or continuing, such activities.



                                              IV.

                                       CONCLUSION

              For the foregoing reasons, we affirm the April 5, 2019 order of the Public

Service Commission of West Virginia.

                                                                                      Affirmed.


                                               14